


Exhibit 10.1


AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT
THIS AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT (the
“Amendment No. 1”), is entered into on, and effective as of, June 1, 2013, among
Tesoro Corporation, a Delaware corporation (“Tesoro”), on behalf of itself and
the other Tesoro Entities (as defined in the Second Omnibus Agreement, as
defined below), Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company and successor by conversion of Tesoro Refining and Marketing
Company, Tesoro Companies, Inc., a Delaware corporation, Tesoro Alaska Company,
a Delaware company, Tesoro Logistics LP, a Delaware limited partnership (the
“Partnership”), and Tesoro Logistics GP, LLC, a Delaware limited liability
company. The above-named entities are sometimes referred to in this Amendment
No. 1 as “Party” and collectively as the “Parties”.
RECITALS
WHEREAS, the Parties executed that certain Second Amended and Restated Omnibus
Agreement dated as of November 15, 2012 (the “Second Omnibus Agreement”); and
WHEREAS, the Parties desire to amend the Second Omnibus Agreement to clarify the
payment of certain fees and expenses between the Parties.
NOW, THEREFORE, in consideration of the premises, and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.    The phrase “Tesoro Refining and Marketing Company, a Delaware corporation
(“Tesoro Refining and Marketing”)” in the preamble of the Second Omnibus
Agreement is hereby amended to read as follows: “Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company and successor by conversion of
Tesoro Refining and Marketing Company, a Delaware corporation (“Tesoro Refining
& Marketing Company”)”. All references to the defined term “Tesoro Refining and
Marketing” in the Second Omnibus Agreement are hereby replaced with the defined
term “Tesoro Refining & Marketing.”
2.    The second sentence of Section 4.1(a) of the Second Omnibus Agreement is
hereby amended to read as follows: “As consideration for such services, the
Partnership will pay Tesoro an administrative fee per year in the amount set
forth in Schedule VIII to this Agreement (the “Administrative Fee”), payable in
equal monthly installments on or before the tenth business day of each month,
commencing in the first month following the Closing Date.”
3.    Section 5.1(b) of the Second Omnibus Agreement is hereby amended and
restated in its entirety to read as follows: “expenses incurred by the
Partnership Group for repairs and maintenance to storage tanks and pipelines
included as part of the Assets and expenses that are made solely in order to
comply with current minimum standards under (i) the U.S. Department of
Transportation’s Pipeline Integrity Management Rule 49 CFR 195.452 and (ii)
American Petroleum Institute (API) Standard 653 for Aboveground Storage Tanks,
but only if and to the extent that such repairs and maintenance are identified
before, during or as a result of the first








--------------------------------------------------------------------------------




scheduled API 653 inspections or pipeline inspections or tests that occur after
the Closing Date, and this clause (b) shall apply only to the Initial
Contribution Agreement, the Amorco Contribution Agreement and the Long Beach
Contribution Agreement, all listed on Schedule VII; and”
4.    The title of Schedule VIII to the Second Omnibus Agreement is hereby
amended to read as follows: “Administrative Fee and Indemnification
Deductibles.”
5.    Other than as set forth above, the Second Omnibus Agreement shall remain
in full force and effect as written.
6.    This Amendment No. 1 shall be governed by and shall be construed in
accordance with the laws of the State of Texas.
7.    This Amendment No. 1 may be executed in any number of counterparts with
the same effect as if all signatory parties had signed the same document.  All
counterparts shall be construed together and shall constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment No. 1 by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.
[Signature Page Follows]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment No. 1
effective as of the date first written above.


TESORO CORPORATION
 
 
 
 
By:
 /s/ GREGORY J. GOFF
 
 
Gregory J. Goff
 
 
President
 
 
 
 
 
 
 
 
 
 
TESORO REFINING & MARKETING COMPANY
LLC
 
 
 
By:
 /s/ GREGORY J. GOFF
 
 
Gregory J. Goff
 
 
President
 
 
 
 
 
 
 
 
 
 
TESORO COMPANIES, INC.
 
 
 
 
By:
 /s/ GREGORY J. GOFF
 
 
Gregory J. Goff
 
 
President
 
 
 
 
 
 
 
 
 
 
TESORO ALASKA COMPANY
 
 
 
 
By:
 /s/ GREGORY J. GOFF
 
 
Gregory J. Goff
 
 
President
 
 
 
 








Signature Page 1 to Amendment No. 1 to
Second Amended and Restated Omnibus Agreement

--------------------------------------------------------------------------------




TESORO LOGISTICS LP
 
 
 
 
By:
Tesoro Logistics GP, LLC, its
 
 
general partner
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
 
Phillip M. Anderson
 
 
President
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS GP, LLC
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
 
Phillip M. Anderson
 
 
President
 




Signature Page 2 to Amendment No. 1 to
Second Amended and Restated Omnibus Agreement